DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
 
Response to Amendment
	3.	Amendments to claims 1, 3, 4, 5, and 6 have been entered in the above-identified application. Claim 2 is canceled. Claims 26-28 are withdrawn. Claims 1 and 3-29 are pending of which claims 1, 3-25, and 29 are now under consideration. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1, 3-25, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-26 of now-allowed U.S. Patent No. Application 16/322,515. 
	Independent claim 1 of the instant application recites a decorative film suitable for sticking on a resin molded body by thermoforming, the decorative film comprising: a sealing layer (I) comprising a polypropylene-based resin (A) and a layer (II) comprising a resin composition (B) comprising a polypropylene-based resin (B} wherein an MFR(A) at 230°C. under a load of 2.16 kg of the polypropylene-based resin (A) is more than 2g/10 minutes, and wherein the resin composition (B} satisfies (b1) and (b2):
{bl} a melt flow rate (MFR)(B) at 230°C, under a load of 2.16 kg, is 40g/10 minutes or less, and {b2} a strain hardening degree 4 is 1.1 or more.
	Independent claim 2 of now-allowed U.S. Patent Application 16/322,515 recites a decorative film for sticking on a resin molded body by thermoforming, comprising a sealing layer (I) comprising a polypropylene-based resin (A); and a layer (II) comprising a polypropylene-based resin (B),
wherein the polypropylene-based resin (A) satisfies (a1) to (a4) and the polypropylene- based resin (B) satisfies (b1) and (b2):
(a1) the melt flow rate of polypropylene-based resin (A) (MFR(A)) (at 230°C, a load of 2.16 kg) is more than 0.5 g/10 minutes,
(a2) the polypropylene-based resin (A) is a metallocene catalyst-based propylene-based polymer,
(a3) the melting peak temperature (Tm(A)) is lower than 150°C,
(a4) the molecular weight distribution (Mw/Mn(A)) obtained by GPC measurement is 1.5 to 3.5, and
(b1) the melt flow rate of polypropylene-based resin (B) (MFR(B)) (at 230°C, a load of 2.16 kg) and MFR(A) satisfy a relational expression (b-1);
MFR(B) < MFR(A) (b-1), and
(b2) the melting peak temperature (Tm(B)) and Tm(A) satisfy a relational expression (b-2);
Tm(B) > Tm(A) (b-2).
	Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claims falls within the scope of the instant claims and a patent to the claimed invention would improperly extend the right to exclude granted by the already issued patent. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787